DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by recited IDS reference (JPS577925A, applicant filed IDS, hereinafter referred to as JPS577925A). 
As to claim 1, JPS577925A teaches 1. (Original) A method of fabricating at least part of a device in a vacuum chamber, the method comprising: deploying a wafer within the vacuum chamber; applying a mask in a first position over the wafer in the vacuum chamber; following the application of the mask, with the mask in the first position, performing a first fabrication step comprising projecting material onto the wafer through patterned openings in the mask while in vacuum in the vacuum chamber; following the first fabrication step, operating a mask-handling mechanism deployed within the vacuum chamber in order to reposition the mask to a second position while remaining in vacuum in the vacuum chamber, wherein the repositioning comprises receiving apparatus capable of moving a mask or substrate holder of a thin film to change the relative position between the mask and the substrate to continuously reduce the variance and to integrate the element on the substrate…(page 2 L10~15); …Next, to the state of FIG. 5 (b), the substrate 8 of the mask 8 is rotated 900 times, the relative positions of the mask 8 and the substrate 7 are changed by 90 °, and likewise the gas is flowed from the introduction part 3 to form the pin diode i layer and the channel region of the MOSFET. … (page2 L42~43); …It is possible to continuously form the vacuum in the reaction apparatus without breaking it, and it is possible to obtain a very advantageous manufacturing process… (page3 L13~15)]
As to claim 15, JPS577925A teaches 15. (Original) A system comprising: a vacuum chamber for forming a vacuum in the chamber, accepting a wafer within the vacuum, applying a stencil mask over the wafer in the vacuum, and projecting material through the vacuum onto the wafer via the mask; a mechanical mask-handling mechanism deployed within the vacuum chamber, arranged in order to reposition the mask over the wafer while remaining in vacuum in the vacuum chamber; and one or more sensors arranged to receive readings sensing a current position of the mask, the mask-handling mechanism being operable to align the current position of the mask to a 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim 2-14 rejected under 35 U.S.C. 103(a) as being unpatentable over JPS577925A in view of Sentoku et al. (U.S. Patent 5,553,110, hereinafter referred to as Sentoku).
As to claim 2, JPS577925A may not explicitly teach 2. (Original) The method of claim 1, wherein said repositioning comprises feeding the sensor readings back to a computer system arranged to control the mask-handling mechanism, and operating the computer system to automatically perform said alignment based on the sensor readings.
Sentoku teaches this limitation [Fig.16 for example; …The required movement for correction of the relative positional deviation of the mask 72 and the wafer 73 is calculated by a position controller 241, and the relative position between the mask 72 and the wafer 73 is adjusted by actuators 242, 243…(c26 L20-24)]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of JPS577925A and Sentoku to “use optical interference in alignment" in JPS577925A according to Sentoku, for the 
As to claim 3, JPS577925A and  Sentoku teach 3. (Currently amended) The method of claim 1, wherein the one or more sensors used in said alignment comprise at least one or more optical sensors. [see Fig. 16 Sentoku]
As to claim 4, JPS577925A and  Sentoku teach 4. (Currently amended) The method of claim 1, wherein the wafer forms a plane and said repositioning comprises repositioning the mask in a lateral direction parallel to the plane of the wafer, the second position being offset from the first position in the lateral direction. [see Fig. 16 Sentoku]
As to claim 5, JPS577925A and  Sentoku teach 5. (Currently amended) The method of claim 4, wherein the one or more sensors used in said alignment comprise at least one or more optical sensors, and wherein: the mask comprises first and second fabrication patterns at different lateral positions in the plane of the wafer; in the first position the first fabrication pattern is aligned over a region of interest on the wafer, the first fabrication step thereby forming a corresponding first fabricated structure on the region of interest on the wafer; and in the second position the second fabrication pattern 
As to claim 6, JPS577925A and  Sentoku 6. (Currently amended) The method of claim 3, further comprising: prior to the application of the mask, forming an alignment pattern in the mask and a corresponding alignment pattern on the wafer wherein said alignment comprises aligning the alignment pattern in the mask relative to the alignment pattern on the wafer. [see Fig. 15 Sentoku]
As to claim 7, JPS577925A and  Sentoku 7. (Currently amended) The method of claim 6, wherein the one or more sensors used in said alignment comprise at least one or more optical sensors, and wherein said alignment comprises using an optical interference effect formed between the alignment patterns to align the mask in the lateral direction. [see Fig. 15~16 Sentoku]
As to claim 8, JPS577925A and  Sentoku 8. (Original) The method of claim 7, wherein the alignment patterns each comprises a regular array of lines. [see Fig. 15 Sentoku]
As to claim 9, JPS577925A and  Sentoku 9. (Original) The method of claim 8, wherein said interference effect comprises a moiré effect formed between the arrays of lines. [see Fig. 15~16 Sentoku]
As to claim 10, JPS577925A and  Sentoku 10. (Currently amended) The method of claim 7, wherein said one or more sensors comprise at least a microscope, with at least an objective end of the microscope arranged to protrude into the vacuum chamber to view the alignment patterns. [see Fig. 16 Sentoku]
As to claim 11, JPS577925A and  Sentoku 11. (Currently amended) The method of claim 10, wherein: the wafer forms a plane and said repositioning comprises 
As to claim 12, JPS577925A and  Sentoku 12. (Original) The method of claim 11, wherein the microscope is inserted through a sleeve protruding into the vacuum chamber with the sleeve having a sealed observation window at the objective end of the microscope, which keeps the microscope outside the vacuum while maintaining the vacuum in the vacuum chamber when the microscope is inserted, the microscope protruding into the chamber within said sleeve. [see Fig. 16 Sentoku]
As to claim 13, JPS577925A and  Sentoku 13. (Currently amended) The method of claim 1, wherein the wafer forms a plane and said repositioning comprises one or both of: adjusting a perpendicular displacement of the mask perpendicular to the plane of the wafer, said second position comprising at least a different perpendicular displacement relative to the first position; and/or adjusting a tilt of the mask relative to the plane of the wafer, the second position comprising at least a different angle of tilt compared to the first position. [see Fig. 16 Sentoku]
As to claim 14, JPS577925A and  Sentoku 14. (Currently amended) The method of claim 13, wherein the alignment in relation to the perpendicular displacement and/or tilt is performed using white light interferometry. [see Fig. 16 Sentoku]
Conclusion
Claims 1-15 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816